Filed pursuant to Rule424(b)(5) Registration No.333-160572 PROSPECTUS SUPPLEMENT NO.1 (TO PROSPECTUS DATED AUGUST 7, 2009) Common Stock You should carefully read this prospectus supplement and the accompanying prospectus before you invest.Both documents contain information you should consider before making your investment decision. This prospectus relates to the issuance and sale of shares of our common stock for aggregate proceeds of up to $15,000,000 from time to time through McNicoll, Lewis & Vlak LLC, a Delaware limited liability company (“MLV”), as our exclusive sales manager.These sales, if any, will be made in accordance with the terms of a sales agreement between MLV and us.A form of such sales agreement has been filed with the Securities and Exchange Commission under a Current Report on Form 8-K dated June 22, 2010 and is incorporated herein by reference.You should read this prospectus, particularly the “Risk Factors” beginning on pageS-5 carefully before you invest.We also encourage you to read the documents to which we have referred you in the “Where You Can Find More Information” section of this prospectus for information on us and for our financial statements. Our common stock is registered under Section 12(b) of the Securities Exchange Act of 1934 and is listed on TheNASDAQ Capital Market under the symbol “PPHM”.Sales of shares of our common stock, if any, by MLV will be made in privately negotiated transactions or in any method permitted by law deemed to be an “at the market” offering as defined in Rule415 promulgated under the Securities Act of 1933, as amended, at negotiated prices, at prices prevailing at the time of sale or at prices related to such prevailing market prices, including sales made directly on The Nasdaq Capital Market or sales made through a market maker other than on an exchange.MLV will make all sales using commercially reasonable efforts consistent with its normal sales and trading practices on mutually agreed upon terms between MLV and us.On June 21, 2010, the last reported sales price of our common stock on TheNASDAQ Capital Market was $3.14 per share.You are urged to obtain current market quotations for our common stock. The compensation to MLV for sales of our common stock related to this prospectus will be equal to two percent (2%) of the gross proceeds from the sale of such common stock.The net proceeds from any sales under this prospectus will be used as described under “Use of Proceeds” in this prospectus.In connection with the sale of common stock on our behalf, MLV is an “underwriter” within the meaning of the Securities Act, and the compensation of the sales manger constitutes underwriting commissions.We have agreed to provide indemnification and contribution to MLV against certain liabilities, including liabilities under the Securities Act. Investing in our securities involves risks.Please carefully review the information under the heading “Risk Factors” on page S-5.In addition, risks associated with any investment in our securities will be described in the applicable prospectus supplement and certain of our filings with the Securities and Exchange Commission, as described in “Risk Factors” on page S-5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is June 22, 2010 TABLE OF CONTENTS Prospectus Supplement ABOUT THIS PROSPECTUS SUPPLEMENT S-1 OUR BUSINESS S-1 RISK FACTORS S-5 FORWARD-LOOKING INFORMATION S-19 USE OF PROCEEDS S-20 PLAN OF DISTRIBUTION S-20 LEGAL MATTERS S-21 EXPERTS S-21 WHERE YOU CAN FIND MORE INFORMATION S-21 Prospectus ABOUT THIS PROSPECTUS 1 OUR BUSINESS 1 RISK FACTORS 5 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 20 USE OF PROCEEDS 20 DESCRIPTION OF COMMON STOCK 21 DESCRIPTION OF WARRANTS 21 PLAN OF DISTRIBUTION 23 SELLING SECURITY HOLDERS 24 LEGAL MATTERS 25 EXPERTS 26 WHERE TO LEARN MORE ABOUT US 26 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 27 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 28 This prospectus supplement is an offer to sell only the securities offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so.You should assume that the information contained in this prospectus supplement and in the accompanying prospectus is accurate only as of their respective dates and that any information we have incorporated by reference is accurate only as of the date of the document incorporated by reference, regardless of the time of delivery of this prospectus supplement or the accompanying prospectus or any sale of securities. ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the base prospectus are part of a “shelf” registration statement on Form S-3 that we filed with the Securities and Exchange Commission, or Commission.Under the shelf registration statement and in accordance with the shelf registration process, we may sell shares of our common stock with aggregate proceeds from the sales of up to $50,000,000, from time to time after the effectiveness of the shelf registration statement of which this prospectus supplement is a part.The shelf registration statement has been declared effective by the Commission. This prospectus supplement describes the specific details regarding this offering, including the price, the amount of common stock being offered, the risks of investing in our common stock and the underwriting arrangements.The base prospectus provides general information about us, some of which, such as the section entitled “Plan of Distribution,” may not apply to this offering.If information in this prospectus supplement is inconsistent with the base prospectus or the information incorporated by reference, you should rely on this prospectus supplement.You should read both this prospectus supplement and the base prospectus together with the additional information about Peregrine Pharmaceuticals in this prospectus supplement in the section below entitled “Where You Can Find More Information.” You should rely only on the information contained or incorporated by reference in this prospectus supplement. We have not authorized anyone to provide you with different information.You should assume that the information appearing in this prospectus supplement is accurate only as of the date on the front cover of this prospectus supplement. Our business, financial condition, results of operations and prospects may have changed since that date. As used in this prospectus supplement, the terms “we”, “us”, “our”, “Company” and “Peregrine” refer to Peregrine Pharmaceuticals, Inc., and its wholly-owned subsidiary, Avid Bioservices, Inc. OUR BUSINESS This is only a summary and does not contain all of the information that you should consider before investing in our Common Stock. You should read the entire prospectus carefully, including the “Risk Factors” section as well as the information incorporated by reference into this prospectus under “Where You Can Find More Information.” Overview We are a clinical-stage biopharmaceutical company developing first-in-class monoclonal antibodies for the treatment of cancer and viral infections.We are advancing our two Phase II oncology platforms as well as our Phase I HCV program.Our Phase II single arm trials in lung, breast, and brain cancers have demonstrated promising results compared to data from historical trials. Our pipeline of novel investigational product candidates includes bavituximab and Cotara®.Bavituximab is a first-in-class phosphatidylserine (PS)-targeting monoclonal antibody that represents a new approach to treating cancer and has demonstrated broad-spectrum potential in multiple solid tumors.PS is a highly immunosuppressive molecule usually located inside the membrane of healthy cells, but “flips” and becomes exposed on the outside of cells that line tumor blood vessels, creating a specific target for anti-cancer treatments.PS-targeting antibodies target and bind to PS and block this immunosuppressive signal, thereby enabling the immune system to recognize and fight the tumor.Our Phase II single arm trial in non-small cell lung cancer (“NSCLC”) has led to the design of two new randomized Phase II trials in NSCLC. Recently, we initiated the first of these trials, a registrational Phase IIb trial evaluating bavituximab in combination with standard chemotherapy in patients with refractory NSCLC, which represents a significant unmet medical need and fastest potential path to market.We plan to initiate a randomized Phase IIb trial evaluating bavituximab in combination with chemotherapy in front-line NSCLC shortly.In addition to these company-sponsored trials, we have recently launched an investigator-sponsored trials (IST) program as a cost-effective way to generate insight into bavituximab’s mechanism of action, augment our safety database, and evaluate new combination therapy approaches to treating cancer patients. S-1 Our novel brain cancer therapy Cotara is a targeted monoclonal antibody linked to a radioisotope that is administered directly into the tumor, destroying the tumor from the inside out, with minimal exposure to healthy tissue.Cotara is currently in a Phase II safety and efficacy study designed to treat up to 40 patients at first relapse and enrollment is over 75% complete.Cotara has been granted orphan drug status and fast track designation for the treatment of GBM and anaplastic astrocytoma by the U.S. Food and Drug Administration. Our sources of revenue include our wholly-owned biomanufacturing subsidiary Avid Bioservices, Inc. (“Avid”) and from government-sponsored research programs.Avid provides integrated manufacturing services for biotechnology and biopharmaceutical companies on a fee-for-service basis, from pre-clinical drug supplies up through commercial-scale drug manufacturing.In addition to generating revenue from providing a broad range of biomanufacturing services to third-party clients, Avid is strategically integrated with Peregrine to manufacture clinical products for our trials. Our second source of revenue is derived from government-sponsored research programs.On June 30, 2008, we were awarded a five-year contract potentially worth up to $44.4 million to test and develop bavituximab and an equivalent fully human antibody as potential broad-spectrum treatments for viral hemorrhagic fever infections.The contract was awarded through the Transformational Medical Technologies Initiative (“TMTI”) of the U.S. Department of Defense's Defense Threat Reduction Agency (“DTRA”).As of January 31, 2010, we have recognized a total of $18,048,000 in government contract revenue under the contract.This federal contract is expected to provide us with up to $22.3million in funding over an initial 24-month base period.Subject to the progress of the program and budgetary considerations in future years, the contract can be extended beyond the base period to cover up to $44.4 million in funding over the five-year contract period through three one-year option terms. We were originally incorporated in California in June 1981 and reincorporated in the State of Delaware on September 25, 1996.Our principal executive offices are located at 14282 Franklin Avenue, Tustin, California, 92780 and our telephone number is (714) 508-6000.Our internet website addresses are www.peregrineinc.com and www.avidbio.com.Information contained on, or can be accessed through, our website does not constitute any part of this Annual Report. Products in Clinical-Stage Development Our products in clinical trials are focused on the treatment of cancer and HCV infection.The below table is a summary of our clinical trials and the current status of each clinical trial.Additional information pertaining to each clinical trial is further discussed below. Product Indication Trial Design Trial Status Bavituximab plus docetaxel Refractory NSCLC Phase IIb randomized, double-blinded, placebo-controlled trial designed to treat up to 120 patients. Primary Endpoint: Overall response rate (“ORR”) Secondary Endpoints: Median progression free survival (“PFS”), median overall survival (“OS”), duration of response, safety Trial is open to patient enrollment. Bavituximab plus carboplatin and paclitaxel Front-line NSCLC Phase II open-label trial designed to treat up to 49 patients.Simon two-stage design. Primary Endpoint: ORR Secondary Endpoints: Median PFS, median OS, duration of response, safety Enrollment is complete.43% ORR and median PFS was 6.1 months. These results compare favorably to the 15% ORR and 4.5 month median PFS of carboplatin/paclitaxel alone from a historical trial. S-2 Product Indication Trial Design Trial Status Bavituximab plus docetaxel Refractory advanced breast cancer Phase II open-label trial designed to treat up to 46 patients. Simon two-stage design. Primary Endpoint:ORR Secondary Endpoints: Median PFS, median OS, duration of response, safety Enrollment is complete.61% ORR and median PFS was 7.4 months. These results compare favorably to the 41% ORR from a separate historical trial of docetaxel alone. Bavituximab plus carboplatin and paclitaxel Front-line advanced breast cancer Phase II open-label trial designed to treat up to 46 patients.Simon two-stage design. Primary Endpoint: ORR Secondary Endpoints:Median PFS, median OS, duration of response, safety Enrollment is complete.74% ORR and median PFS was 6.9 months. These results compare favorably to the 62% ORR and 4.8 month median PFS of carboplatin/paclitaxel alone from a separate historical trial. Cotara Recurrent glioblastoma multiforme (“GBM”) Dosimetry and dose confirmation study designed to treat up to 12 patients with recurrent GBM. Endpoints:Safety and biodistribution. Enrollment is complete.Data confirms Cotara's targeting capabilities, delivering 300-fold higher radiation levels to the tumor than to normal organs and supports further development at or below a dose of 2.5 mCi/cc of clinical tumor volume. Cotara Recurrent GBM Phase II safety and efficacy study designed to treat up to 40 patients at first relapse. Endpoints:Safety, median OS, median PFS and percentage of patients alive at 6 months. This study is enrolling patients.Enrollment is over 75% completed. Bavituximab Chronic hepatitis C virus (“HCV”) infection co-infected with HIV Phase Ib repeat dose safety study designed to treat up to 24 patients. Endpoints:Safety, pharmacokinetics, and viral kinetics. This study is enrolling patients. Company Information We are a Delaware corporation.Our principal offices are located at 14282 Franklin Avenue, Tustin, California 92780.The telephone number of our principal offices is 714-508-6000.Our internet addresses are www.peregrineinc.com and www.avidbio.com.The information contained on our websites is not incorporated by reference and should not be considered a part of this prospectus.Our website address is included in this prospectus as an inactive textual reference only. S-3 About the Offering Common stock offered in this Prospectus Supplement $15,000,000 aggregate gross sales proceeds Common stock outstanding before this offering 54,388,917 shares (1) Use of proceeds See “Use of Proceeds” NASDAQ Capital Market symbol
